DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 09/19/2022.
 
Claims 25, 37, and 43 are amended; and claims 26-36, 38-42, and 44 are unchanged; therefore, claims 25-44 are pending in the application, of which, claims 25, 37, and 43 are presented in independent form.

Response to Arguments
Applicant’s arguments with respect to claims 25-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-33 and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (U.S. Pub. No. 2015/0235297, previously cited in IDS), hereinafter Cheung, in view of Systrom et al. (U.S. Pub. No. 2014/0278998) , hereinafter Systrom.

Regarding independent claim 25, Cheung teaches a computer-implemented method for processing image data using a client computing device associated with a user, (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.) the client computing device including at least one processor communicatively coupled to a memory, the method comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”. The system being the client computing device.) 
accessing, by the at least one processor of the client computing device, a set of image data from the memory; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining, by the at least one processor of the client computing device, that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot with the device type in terms of height, width, display technology, and/or resolution. Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
determining, by the at least one processor of the client computing device, relevant content in the screenshot based on a plurality of visual elements identified within the screenshot, the relevant content including an image representative of at least one product; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
extracting, by the at least one processor of the client computing device, the determined relevant content from the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
matching, by the at least one processor of the client computing device, the relevant content to reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
transmitting, by the at least one processor of the client computing device, to a server, a request for a link associated with the at least one product, the request including data associated with the extracted relevant content and the reference content; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0063], discloses meta data extracted from the screenshot are validated with information provided by the identified source website can be used to identify one or more merchandises shown in the screenshot. Examiner interprets that validating against identified source website to be transmitting to a server. Cheung, [0075], discloses conducting a search relevant to the content of the screen. Examiner interprets conducting a search a search relevant to the content of the screen as requesting a link where the request includes data associated for the extracted relevant content.) and 
receiving, by the at least one processor of the client computing device, the link from the server in response to the request. (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 	However, Cheung does not explicitly teach transmitting, by the at least one processor of the client computing device, to a server, a request for a link to a social media post associated with the at least one product, the social media post published by an online content publisher on a social media platform, the request including data associated with the extracted relevant content and the reference content; and receiving, by the at least one processor of the client computing device, the link from the server in response to the request.
On the other hand, Systrom teaches transmitting, by the at least one processor of the client computing device, to a server, a request for a link to a social media post associated with the at least one product, the social media post published by an online content publisher on a social media platform, the request including data associated with the extracted relevant content and the reference content; and receiving, by the at least one processor of the client computing device, the link from the server in response to the request. (Systrom, Fig 3. and [0018]-[0019] discloses tagging an image in a social feed with brand-related metadata, to define a link within the image to brand content, and to direct a user to brand content through the link in the image which enables users to upload images to a social feed within a social networking system and to incorporate links to brands or products within the image such that other users can access brand or product information directly through the image shown in a social feed. The image is a professional (i.e., official) advertisement image, such as uploaded by a merchant or brand as part of a marketing campaign for the merchant, the brand, the product, a product line, a store location, etc. Examiner interprets an image linked to a product uploaded by merchant to a social feed to be a link to a social media post associated with a product published by an online content publisher on a social media platform. Systrom, [0022] discloses support for photo sharing within a social feed, where a photo in the social feed functions as an electronic advertisement to link a user to additional brand, product, merchant, store content, or additional related content. Systrom, [0077] discloses tags received can include a link or pointer to a brand, product, or merchant website outside of the social networking system or a link or pointer to a brand, product, or merchant social feed or profile within the social networking system. The system can identify a brand or product in the image and then attach a link or pointer to a respective region of the image based on the identifier extracted from the tag. Examiner interprets attaching a link to a region of an image based on an extracted tag to be receiving a link to a social media post associated with a product including data associated with the extracted relevant content and the reference content.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image tagging of product images to social feeds of Systrom because both address the same field of image based product search systems, and by incorporating Systrom into Cheung provide the screenshot-based e-commerce system with content provider (i.e. seller/merchant) based product related social media posts. 
One of ordinary skill in the art would be motivated to do so as to provide a way of linking images in social feeds to branded content in the field of online advertising, as taught by Systrom [0002].

Regarding claim 26, Cheung, in view of Systrom, teaches the method of claim 25, wherein the relevant content is determined in the screenshot using image processing techniques. (Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis (i.e. image processing techniques) to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
Claim 38 recites substantially the same limitations as claim 26, and is rejected for substantially the same reasons.
 
Regarding claim 27, Cheung, in view of Systrom, teaches the method of claim 25, further comprising: receiving, by the at least one processor of the client computing device, a link to a product webpage for purchasing a product identified in the screenshot. (Cheung, [0062]-[0064], discloses meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The meta data includes identifying information useful for a user. Cheung, [0065]-[0068], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise. In combination, Systrom, [0017], disclose after tagging an item visible in a particular region of the image correlating the item with a product, interactions with the image in the social feed by a user directs the user to an electronic storefront through which to purchase the product.)
Claims 39 and 44 recite substantially the same limitations as claim 27, and are rejected for substantially the same reasons.
 
Regarding claim 28, Cheung, in view of Systrom, teaches the method of claim 25, further comprising: identifying, by the at least one processor, at least one application associated with the screenshot based on the plurality of visual elements identified within the screenshot. (Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis (i.e. image processing techniques) to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Once segments are generated from a screenshot the segments can be further analyzed to identify a potential source website or application software from which the screenshot is derived. Examiner interprets that identifying an application software from which the screenshot is derived using image segment analysis to be identifying at least one application associated with the screenshot based on the identified plurality of visual elements.)
 
Regarding claim 29, Cheung, in view of Systrom, teaches the method of claim 28, wherein identifying the at least one application further comprises comparing the plurality of visual elements to reference data stored in the memory for a plurality of applications. (Cheung, [0053]-[0054], discloses once segments are generated from a screenshot the segments can be further analyzed to identify a potential source website or application software from which the screenshot is derived. The analysis of the segments entails generation of a screenshot fingerprint based on which the screenshot can be matched to a source website or source application software in a database.)

Regarding claim 30, Cheung, in view of Systrom, teaches the method of claim 25, further comprising: monitoring, by the at least one processor, the memory to determine when new sets of image data that correspond to screenshots are added to the memory. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, [0038], discloses monitoring a system for generation of screenshots and automatically commencing analysis of the screenshot.)
 
Regarding claim 31, Cheung, in view of Systrom, teaches the method of claim 25, wherein the relevant content includes at least one image in the screenshot that is representative of at least one product. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise (i.e. product of interest), retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included. Cheung, [0065]-[0069], when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
Claim 40 recites substantially the same limitations as claim 31, and is rejected for substantially the same reasons.
 
Regarding claim 32, Cheung, in view of Systrom, teaches the method of claim 25, wherein the link comprises a deep link corresponding to at least one of a particular webpage or a portion of a particular mobile application associated with the screenshot. (Cheung, Fig. 2 and [0074]-[0079], the meta data is captured on a screenshot, the system can analyze the information and provide an interface to facilitate the use of such information by a user. Such as to initiate a communication or building a social network with a contact extracted from the screenshot, conduct a search relevant to the content of the screen, a video interface screenshot can enable a user to share a video, an application download page screenshot can enable a user to download the application from the screenshot, a QR code screenshot can prompt or enable a user to execute the QR code, an audio interface screenshot can prompt or enable a user to play the audio, a map interface screenshot enable a user to save directions, etc. Based on applicant’s specification (pg. 37 paragraphs 3-4), examiner interprets deep links to be links that direct a user to a specific content rather than a general launching of content/application.)
Claim 41 recites substantially the same limitations as claim 32, and is rejected for substantially the same reasons.
 
Regarding claim 33, Cheung, in view of Systrom, teaches the method of claim 25, wherein the screenshot is taken using an image capturing device associated with the client computing device. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository (i.e. image database).)
Claim 42 recites substantially the same limitations as claim 33, and is rejected for substantially the same reasons.
 
Regarding claim 35, Cheung, in view of Systrom, teaches the method of claim 25, wherein the server is configured to determine the link based on the extracted relevant content and the reference content. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0069], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. When merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise. In combination, Systrom, [0077] discloses tags received can include a link or pointer to a brand, product, or merchant website outside of the social networking system or a link or pointer to a brand, product, or merchant social feed or profile within the social networking system. The system can identify a brand or product in the image and then attach a link or pointer to a respective region of the image based on the identifier extracted from the tag. Examiner interprets attaching a link to a region of an image based on an extracted tag to be receiving a link to a social media post associated with a product including data associated with the extracted relevant content and the reference content.)

Regarding claim 36, Cheung, in view of Systrom, teaches the method of claim 25, wherein the relevant content (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot.) includes one or more of: at least one image representative of at least one product; (Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability.) a watermark; or a fingerprint. (Cheung, [0054], discloses analysis of the segments entails generation of a screenshot fingerprint which can be matched to a source website or source application software in a database.)
 
Regarding independent claim 37, Cheung teaches a client computing device associated with a user for processing image data comprising: (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.) at least one processor; and at least one storage device storing instructions which, when executed by the at least one processor, cause the at least one processor of the client computing device to perform operations comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
accessing a set of image data from the at least one storage device; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot with the device type in terms of height, width, display technology, and/or resolution. Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
determining relevant content in the screenshot based on a plurality of visual elements identified within the screenshot, the relevant content including an image representative of at least one product; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
extracting the determined relevant content from the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
matching the relevant content to reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
transmitting a request for a link associated with the at least one product, the request including data associated with the extracted relevant content and the reference content; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0063], discloses meta data extracted from the screenshot are validated with information provided by the identified source website can be used to identify one or more merchandises shown in the screenshot. Examiner interprets that validating against identified source website to be transmitting to a server. Cheung, [0075], discloses conducting a search relevant to the content of the screen. Examiner interprets conducting a search a search relevant to the content of the screen as requesting a link where the request includes data associated for the extracted relevant content.) and 
receiving the link from the server in response to the request. (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 	However, Cheung does not explicitly teach transmitting a request for a link to a social media post associated with the at least one product, the social media post published by an online content publisher on a social media platform, the request including data associated with the extracted relevant content and the reference content; and receiving the link from the server in response to the request.  
On the other hand, Systrom teaches transmitting a request for a link to a social media post associated with the at least one product, the social media post published by an online content publisher on a social media platform, the request including data associated with the extracted relevant content and the reference content; and receiving the link from the server in response to the request. (Systrom, Fig 3. and [0018]-[0019] discloses tagging an image in a social feed with brand-related metadata, to define a link within the image to brand content, and to direct a user to brand content through the link in the image which enables users to upload images to a social feed within a social networking system and to incorporate links to brands or products within the image such that other users can access brand or product information directly through the image shown in a social feed. The image is a professional (i.e., official) advertisement image, such as uploaded by a merchant or brand as part of a marketing campaign for the merchant, the brand, the product, a product line, a store location, etc. Examiner interprets an image linked to a product uploaded by merchant to a social feed to be a link to a social media post associated with a product published by an online content publisher on a social media platform. Systrom, [0022] discloses support for photo sharing within a social feed, where a photo in the social feed functions as an electronic advertisement to link a user to additional brand, product, merchant, store content, or additional related content. Systrom, [0077] discloses tags received can include a link or pointer to a brand, product, or merchant website outside of the social networking system or a link or pointer to a brand, product, or merchant social feed or profile within the social networking system. The system can identify a brand or product in the image and then attach a link or pointer to a respective region of the image based on the identifier extracted from the tag. Examiner interprets attaching a link to a region of an image based on an extracted tag to be receiving a link to a social media post associated with a product including data associated with the extracted relevant content and the reference content.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image tagging of product images to social feeds of Systrom because both address the same field of image based product search systems, and by incorporating Systrom into Cheung provide the screenshot-based e-commerce system with content provider (i.e. seller/merchant) based product related social media posts. 
One of ordinary skill in the art would be motivated to do so as to provide a way of linking images in social feeds to branded content in the field of online advertising, as taught by Systrom [0002].
 
Regarding independent claim 43, Cheung teaches a non-transitory computer-readable medium storing computer-executable instructions which, when executed by at least one processor of a client computing device associated with a user, (Cheung, [0084], discloses non-transitory machine-readable storage media having machine-executable instructions that may be accessed by a computer with a processor) cause the at least one processor of the client computing device to perform operations for processing image data, the operations comprising: (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise."  Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images.)
accessing a set of image data from a data storage of the client computing device; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository.)
determining that the accessed set of image data represents a screenshot based on metadata associated with the accessed set of image data; (Cheung, [0040], discloses verifying whether a received candidate image is a screenshot using various methods and standards; like by checking whether the size or aspect ratio of the screenshot matches a screen of the system, or determining the type of the device that displays the content of the image, so that one can use that to validate the screenshot with the device type in terms of height, width, display technology, and/or resolution. Examiner interprets that size, aspect ratio, device type, etc. of an image are metadata associated with the image data.)
determining relevant content in the screenshot based on a plurality of visual elements identified within the screenshot, the relevant content including an image representative of at least one product; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) 
extracting the determined relevant content from the screenshot; (Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information (i.e. visual elements) of a merchandise is included by taking extracted features of the screenshot. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
matching the relevant content to reference content; (Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset. Cheung, Fig. 1B and [0059]-[0061], segmentation of the screenshot and analysis of the segments to extracting meta data using optical character recognition (OCR) and “pattern matching” or “pattern recognition”. Cheung, [0075], discloses conducting a search relevant to the content of the screen.)
transmitting, to a server, a request for a link associated with the at least one product, the request including data associated with the extracted relevant content and the reference content; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0063], discloses meta data extracted from the screenshot are validated with information provided by the identified source website can be used to identify one or more merchandises shown in the screenshot. Examiner interprets that validating against identified source website to be transmitting to a server. Cheung, [0075], discloses conducting a search relevant to the content of the screen. Examiner interprets conducting a search a search relevant to the content of the screen as requesting a link where the request includes data associated for the extracted relevant content.) and 
receiving the link from the server in response to the request. (Cheung, [0065]-[0069], discloses when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 	However, Cheung does not explicitly teach transmitting, to a server, a request for a link to a social media post associated with the at least one product, the social media post published by an online content publisher on a social media platform, the request including data associated with the extracted relevant content and the reference content, and receiving the link from the server in response to the request.   
	On the other hand, Systrom teaches transmitting, to a server, a request for a link to a social media post associated with the at least one product, the social media post published by an online content publisher on a social media platform, the request including data associated with the extracted relevant content and the reference content, and receiving the link from the server in response to the request. (Systrom, Fig 3. and [0018]-[0019] discloses tagging an image in a social feed with brand-related metadata, to define a link within the image to brand content, and to direct a user to brand content through the link in the image which enables users to upload images to a social feed within a social networking system and to incorporate links to brands or products within the image such that other users can access brand or product information directly through the image shown in a social feed. The image is a professional (i.e., official) advertisement image, such as uploaded by a merchant or brand as part of a marketing campaign for the merchant, the brand, the product, a product line, a store location, etc. Examiner interprets an image linked to a product uploaded by merchant to a social feed to be a link to a social media post associated with a product published by an online content publisher on a social media platform. Systrom, [0022] discloses support for photo sharing within a social feed, where a photo in the social feed functions as an electronic advertisement to link a user to additional brand, product, merchant, store content, or additional related content. Systrom, [0077] discloses tags received can include a link or pointer to a brand, product, or merchant website outside of the social networking system or a link or pointer to a brand, product, or merchant social feed or profile within the social networking system. The system can identify a brand or product in the image and then attach a link or pointer to a respective region of the image based on the identifier extracted from the tag. Examiner interprets attaching a link to a region of an image based on an extracted tag to be receiving a link to a social media post associated with a product including data associated with the extracted relevant content and the reference content.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image tagging of product images to social feeds of Systrom because both address the same field of image based product search systems, and by incorporating Systrom into Cheung provide the screenshot-based e-commerce system with content provider (i.e. seller/merchant) based product related social media posts. 
One of ordinary skill in the art would be motivated to do so as to provide a way of linking images in social feeds to branded content in the field of online advertising, as taught by Systrom [0002].



Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheung, in view of Systrom, and further in view of Knudson (U.S. Pub. No. 2013/0259297, previously cited in IDS).
 
Regarding claim 34, Cheung, in view of Systrom, teaches all the limitations as set forth in the rejection of claim 25 above. However, Cheung, in view of Systrom, does not explicitly teach the method of claim 25, wherein the screenshot includes a social media posting captured from at least one of a social media application executed on the client computing device or a web page executed on a web browser of the client computing device.
On the other hand, Knudson teaches wherein the screenshot includes a social media posting captured from at least one of a social media application executed on the client computing device or a web page executed on a web browser of the client computing device. (Knudson, [0020]-[0023], camera portion to provide image data (e.g. screenshot) corresponding to an object imaged by the camera. This image data is typically stored in the smartphone memory and a smartphone app additionally acts to associate the object with the user, via a data posted to a social network service (e.g. upload the image to the user's Facebook or Pinterest account).)
Knudson, [0021]-[0022], image data is processed to extract or derive image-identifying data from the image data. The image data analysis to extract or derive image-identifying data of Knudson can be the screenshot analysis for identifying information of merchandise of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image analysis of images from social networks of Knudson because both address the same field of image based search systems, and by incorporating Knudson into Cheung provide the screenshot-based e-commerce system with image analysis in a social network environment.
One of ordinary skill in the art would be motivated to do so as to provide a user with imagery, or other information, and allow the user to post any of this information to their social networking service account, as taught by Knudson [0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stein (U.S. Pub. No. 2014/0280001) - "Systems and methods for organizing, presenting, and retrieving information about items of interest in a social network of interests" discloses organizing, presenting and retrieving information about items of interest in a social network of interests utilizing image recognition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165